Exhibit 10.24

First Midwest Bancorp, Inc.

Amendment and Waiver to Revolving Credit Agreement

M&I Marshall & Ilsley Bank

Milwaukee, Wisconsin

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Credit Agreement dated as of
April 26, 2004 (the Revolving Credit Agreement, as heretofore amended, being
referred to herein as the “Credit Agreement”), between the undersigned, First
Midwest Bancorp, Inc., a Delaware corporation (the “Customer”), and M&I
Marshall & Ilsley Bank (the “Lender”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

The Customer has requested that the Lender (a) waive the (i) default referenced
in Section 10(d) of the Credit Agreement resulting from the failure of the
Customer to timely observe or perform certain of the covenants and duties set
forth in Sections 8(d) and (e) of the Credit Agreement, (ii) default referenced
in Section 10(h) of the Credit Agreement relating to the acquisition by the
Customer of all or substantially all of the assets or equity interests in
another business enterprise, and (iii) default referenced in Section 10(k) of
the Credit Agreement as a result of the transfer, sale or disposition of shares
of capital stock of the Customer to another person, and (b) amend the
above-referenced covenant and default provisions, and the Lender is willing to
do so under the terms and conditions set forth in this Agreement (herein, the
“Amendment”).

Section 1. Waiver.

The Lender hereby waives the following events of default:

1.1. The Customer has informed the Lender that the Customer failed to timely
observe the following covenants set forth in the Credit Agreement (collectively
referred to as the “Covenant Defaults”):

(a) the Customer has declared and paid quarterly cash dividends on its common
stock and has made purchases or other acquisitions of its common stock pursuant
to stock repurchase programs and employee benefit plans, as prohibited by
Section 8(d) of the Credit Agreement; and

(b) the Customer has (i) made an investment in the amount of $2,000,000 in
Textura, LLC, (ii) made loans and/or advances to its subsidiaries in the
ordinary course of its business, as prohibited by Section 8(e) of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

The Lender hereby waives the Covenant Defaults through and including the date of
this amendment.

1.2. The Customer has informed the Lender that it has acquired all of the equity
interests in another business enterprise, as prohibited by Section 10(h) of the
Credit Agreement (the “Acquisition Default”). The Lender hereby waives the
Acquisition Default.

1.3. Persons owning capital stock of the Customer have transferred, sold or
otherwise disposed of shares of capital stock of the Customer, as prohibited by
Section 10(k) of the Credit Agreement (the “Capital Stock Default”). The Lender
hereby waives the Capital Stock Default.

The foregoing waivers are limited to the matters set forth above. By its
execution of this Amendment, the Customer agrees that it remains obligated to
comply with the terms of the Credit Agreement, and that the Lender shall not be
obligated in the future to waive any provision of the Credit Agreement.

Section 2. Amendments.

The Credit Agreement shall be and hereby is amended as follows:

2.1 Section 1 of the Credit Agreement shall be amended by deleting the words
“FIFTY MILLION AND 00/100 DOLLARS ($50,000,000)” and inserting the words
“SEVENTY MILLION AND 00/100 DOLLARS ($70,000,000)” in the third line thereof.

2.2. Section 4(d) of the Credit Agreement shall be amended by deleting the word
“Illinois” and inserting the word “Delaware” in the second line thereof.

2.3. Section 8(d) of the Credit Agreement shall be amended and restated to read
as follows:

Reserved.

2.4. Section 8(e) of the Credit Agreement shall be amended and restated to read
as follows:

Reserved.

2.5. Section 8(h) of the Credit Agreement shall be amended and restated to read
as follows:

Reserved.

 

2



--------------------------------------------------------------------------------

2.6. Section 8(k) of the Credit Agreement shall be amended and restated to read
as follows:

Financial Covenants. Timely perform and observe the following financial
covenants, all calculated in accordance with generally accepted accounting
principles applied on a consistent basis:

(i) As of the last day of each fiscal quarter, maintain a ratio of Loan Loss
Reserve to Total Loans of not less than 1%. “Loan Loss Reserves” means bank
subsidiary’s allowance for loan and lease losses determined in a manner
consistent with that used in preparing bank subsidiary’s financial statements.
“Total Loans” means the sum of loans and direct lease financings, net of
unearned income of bank subsidiary.

(ii) As of the last day of each fiscal quarter, maintain a ratio of
Non-performing Loans to Total Loans of not greater than 2.5%. “Non-performing
Loans” means bank subsidiary’s loans outstanding which are not accruing
interest, have been classified as renegotiated pursuant to guidelines
established by the Federal Financial Examination Institution Council or are 90
days or more past due in the payment of principal or interest.

(iii) As of the last day of each fiscal quarter, maintain an ROAA of not less
than 0.90% for the two previous fiscal quarters. “ROAA” means, for any period,
net income divided by average total assets excluding non-recurring charges to
expense.

(iv) Maintain well-capitalized ratios, as required by federal regulators.

(v) Customer agrees not to pledge, sell, or otherwise encumber bank subsidiary
stock, unless Lender is equally and ratably secured by any such pledge, sale or
encumbrance.

2.7. Section 9 of the Credit Agreement shall be amended by inserting the words
“if any” after the word “Lenders” in the second line thereof.

2.8. Section 10 to the Credit Agreement shall be amended and restated in its
entirety to read as follows:

Section 10. Default and Acceleration. Upon the occurrence of any one or more of
the following events of default: (a) Customer fails to pay any amount when due
under this Agreement or under any other instrument evidencing any

 

3



--------------------------------------------------------------------------------

indebtedness of Customer; (b) any representation or warranty made under this
Agreement or information provided by Customer in connection with this Agreement
is or was false or fraudulent in any material respect; (c) a material adverse
change occurs in Customer’s financial condition; (d) any guaranty of Customer’s
obligations under this Agreement is revoked or becomes unenforceable for any
reason; (e) an event of default occurs under any Security Document; (f) a sale,
lease or other disposition of the assets of the Customer occurs, except for
sales of inventory in the ordinary course of business; (g) Customer fails to
timely observe or perform any of the covenants or duties contained in this
Agreement; or (h) Customer merges or consolidates with any other business
enterprise, unless Customer is the surviving entity in such merger or
consolidation; then at Lender’s option, and upon notice written or verbal to
Customer, Lender’s obligation to make Loans under this Agreement shall terminate
and the total unpaid balance shall immediately become due and payable without
presentment, demand, protest, or further notice of any kind, all which are
hereby expressly waived by Customer. Lender’s obligation to make Loans under
this Agreement shall automatically and immediately terminate and the total
unpaid balance shall automatically and immediately become due and payable in the
event Customer becomes the subject of bankruptcy or other insolvency
proceedings. Lender may waive any default without waiving any other subsequent
or prior default. Customer agrees to pay Lender’s costs of administration of
this Agreement. Customer also agrees to pay all costs of collection before and
after judgment, including reasonable attorneys’ fees (including those incurred
in successful defense or settlement of any counterclaim brought by Customer or
incident to any action or proceeding involving Customer brought pursuant to the
U.S. Bankruptcy Code.

Section 3. Representations.

In order to induce the Lender to execute and deliver this Amendment, the
Customer hereby represents to the Lender that as of the date hereof the
representations and warranties set forth in Section 3 of the Credit Agreement
are true and correct (except that the representations contained in Section 3(d)
shall be deemed to refer to the representations as set forth in this Amendment)
and the Customer, after giving effect to this Amendment, is in compliance with
the terms and conditions of the Credit Agreement and no default or event of
default has occurred and is continuing under the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Security
Documents, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

4.2. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

This Amendment and Waiver to Revolving Credit Agreement is entered into as of
this 28th day of February, 2006.

 

First Midwest Bancorp, Inc. By   Name  

/s/ JAMES P. HOTCHKISS

Title   EVP and Treasurer Accepted and agreed to. M&I Marshall & Ilsley Bank
Name  

/s/ JOHN J. KADLEK

Title   Vice President

 

6